PD-1111-15

                                            CAUSE   NO.

            CHRISTOPHER DANIEL MARQUEZ,               §     IN THE COURT OF
                              Petitioner,!            §

       FILEdTlN                                       § . CRIMINAL APP^^|V|D^^
COURT OF CRIMSMMPPttLffEXAS,                                OF   TEXAS
          n 0P1, Res*ondent'                          §                     AUG 272015
          27 £ji3                                                    ,
                            MOTION FOR EXTENSION OF TIME TO FILE
                 rw
    Abel Acosta, CierK
                              PETITION FOR DISCRETIONARY REVIEW          Abe! Acosta . G»e-
                                                                                        .^,
            TO THE HONORABLE COURT:

                    Comes now, Christopher Daniel Marquez, Petitioner in the
            above styled case for Petition for Discretionary REview, pursuant
            to    the Texas Rules of Appellate Procedure Rule 68.2 (c) and Rule
            10.5 (b) and would request an extension of time for good cause
            and would show the following:

                    1. The deadline for filing       the Petition for Discretionary
            Review is on or about August 30, 2015;
                 2. Petitioner seeks a sixty (60) day extension which would
            extend his deadline for filing to on or about October 30, 2015;
                 3. Petitioner is incarcerated, acting in pro se, and for all
            practicle purposes indigent .Petitioner, was appointed appellate
            counsel on appeal. Petitioner is not a trained and skilled attorney
            and therefore he would require more time to research, execute and
            file his Petition for Discretionary Review and by Texas Department
            of Criminal Justice policy they will not make copies for any inmate
            and so they would have to be sent out to comply with Texas Rules
            of Appellate Procedure Rule 9.3 (b)(1) original and 11 copy rule
            which would take time;
                 4. This is Petitionee's first request for extension of time
            for this instant proceeding and no other previous extensions have
            been granted for this item;
                    5. Petitionee's appeal was affirmed by the Eleventh Court of
            Appeals,     at Eastland,   Texas.
                 6. The Court of Appeals judgment was decided on July 31, 2015.
                 7. The case number in the Court of Appeals was 11-13-00192-CR
            and the style was Christopher Daniel Marquez v The STate of Texas.
                 8. There has been no extensions of time for rehearing or any
            Motions for Reconsideration en banc and nothing pending in the
            Eleventh Court of Appeals in Eastland, TExas.
                            PRAYER


     Petitioner prays that this Honorable Court will Grant
his Motion For Extension of Time To File Petition For Discretionary
Review or whatever this Court deems necessary in the interest
of justice.

                                     Respectfully submitted,

                                      (ZkrCS yirg.,,r-ZL
                                     Christopher Daniel Marquez
                                     TDCJ No.                1865294

                                     Telford Unit

                                     3899 State Highway 98
                                     New Boston,                      Texas 75570



                    CERTIFICATE OF SERVICE

     This is to certify that a true and correct copy of the
foregoing Motion has been served on the State of Texas by and
through it's attorney of record, District Attorney of HOward
County, Hon. Hardy Wilkerson, :118th District Attorney, at P.O.
DRawer 149, Big Spring, Texas 79701 and the State Prosecuting
Attorney, Lisa C. Mcminn, at P.O. BOx 12405 Capitol Station,
Austin, Texas 78711-2308 by pre paid postage U.S. Mail and placed
in the prison mailbox on August 19, 2015.

                                       ^IT» *• J   «. J_ _   —   L   ___   t^ «   •
                                       Christopher DAniel Marquez
                                       Petitioner pro se